DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Status of Claims
Claims 1, 8-10, 12, and 15-17 are amended. Claims 1, 9, and 16 are independent claims. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schindlauer et al., US Pub. No. 20110093490 (hereinafter as “Schindlauer”) in view of CHAN et al., US Pub. No. 20130297731 (hereinafter as “Chan”) and further in view of Chandramouli et al., US Pub. No. 20130166712 (hereinafter as “Chandramouli”).
Regarding claim 1, Schindlauer teaches: a computer-implemented method comprising: 
receiving, by a computing device, a first multi-output query (Fig. 2: the query engine 218 receiving first query for multi-output is interpreted as a first multi-output query; and par. [0014]: “multiple queries” embedded the at least “first query” with multiple out (i.e. parsing query to sub-queries));
generating, by the computing device, a data stream responsive to the first multi-output query (Fig. 1: input stream 108 is generates/creates responsive to from the query, and pars. [0022], e.g., “process the stream using the query for the customer”, and Fig. 2, element 220 as implies as data stream(s); and par. [0033]); 
receiving, by the computing device, a second multi-output query (Fig. 2 at element 222: as second multi-output query, element 216, relationship of data stream between the first inputted query and second inputted query; Fig. 1 and Fig. 3 as explained above)
determining that the second node is responsive to the second multi-output query; (Fig. 2 element 220 shown the plurality of nodes embedded the second node responsive to the plurality of queries embedded the second query; and par. [0017], e.g., nodes of operators of data resources in the “directed graph”)
providing data representative of the first data output and the second data output to at least one computing device. (Fig. 2, elements 228, 232; Fig. 4, elements 408 and 410; and par. [0016])
Schindlauer does not explicitly teach the amended limitations: “creating a first node and a second node based on the first multi-output query, wherein the first node is different from the second node; phasing the data stream into a first data sub-stream based on the first node and a second data sub-stream based on the second node, wherein the first data sub-stream is different from the second data sub-stream;” “wherein the data stream is responsive to the second multi-output query;” “processing the first node to produce a first data output responsive to the first multi-output query;” “processing the second node to produce a second data output responsive to the second multi-output query.”
In the same field of endeavor (i.e., data processing), Chan teaches:
	creating a first node and a second node based on the first multi-output query (fig. 4 and fig. 14 element 1408 “instruct nodes of the content distribution overlay to transmit the substreams” based on the input data stream at element 1402 which is interpreted as multi-output query from a peer as known by a skilled artisan, pars. [0029] and [0084]; and further in pars. [0005 and 28] discloses web user’s requests for delivering content which is interpreted as the multi-output query), wherein the first node is different from the second node; (fig. 4 as shown the different nodes, e.g., parents and children nodes, and par. [0037] “… nodes (e.g., parents, children” via communication network, wherein the parent node(s) is technically different from child node, par. [0073])
phasing the data stream into a first data sub-stream based on the first node and a second data sub-stream based on the second node (fig. 13 at element 1302 “Divide a Data Stream into a plurality of Substreams”, fig. 14 element 1408 “…Transmit the substreams to their respective Children Nodes…”, and pars. [0077] “a system can divide a data streams into a plurality of substreams…”, [0060] receiving/transmitting the substreams of data stream from the streaming source to the children nodes of the server connected via a network, and [0084]), wherein the first data sub-stream is different from the second data sub-stream (pars. [0031] “…While two substreams are depicted, system 100 can comprise a different number of substreams”, and [0077] wherein the “substreams can comprise portions of the data stream” inherit that the first substream is different from second substream as known by a skilled artisan).
*** Examiner’s notes: the amended limitations are disclosed/defined in the Applicant’s specification (pars. [0055] and [0057-58])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Chan would have provided Schindlauer 
Schindlauer and Chang do not explicitly teach the limitations: “wherein the data stream is responsive to the second multi-output query;” “processing the first node to produce a first data output responsive to the first multi-output query;” “processing the second node to produce a second data output responsive to the second multi-output query.”
In the same field of endeavor (i.e., data processing), Chandramouli teaches: “wherein the data stream is responsive to the second multi-output query;” (pars. [0025-26] wherein the data streams (e.g., location, and socialNetwork) are responsive to the received query0 and/or query1)
“processing the first node to produce a first data output responsive to the first multi-output query;” (pars. [0025-26] executing the query0 and query1 to produce the output stream of pairs (User1, User2) via query operators (e.g., joins); fig. 2 and figs. 4-5 as shown the nodes and the processing the at least a node for query executing, further fig. 10 and par. [0049]) and
“processing the second node to produce a second data output responsive to the second multi-output query” (similar analysis to the first multi-output query as well described in fig. 4 in hierarchical nodes, wherein the nodes Q and R are interpreted as the second nodes of nodes S and P as the first nodes; and pars. [0040 and 42] and [0050-51], e.g., nodes).
Examiner’s notes: Since the claim does not require any particular “nodes”; thus, the nodes in Chandramouli (fig. 4, and pars. [0049-50]) should be matched as broadest reasonable interpretation. See MPEP 2111- Claim Interpretation
 Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Chandramouli would have provided Schindlauer with the above indicated limitation for generating data stream in responsive to the received query and processing outputs.
Regarding claim 2, Schindlauer and Chandramouli teach: “wherein receiving the first multi-output query further comprises receiving a first request to subscribe to at least one data sub-streams.” (Schindlauer: pars. [0016-17 and 20] query 118 represented by an XML file based on a reusable XML query template for subscribing the query as first request from the first source, see Fig. 2; and Chandramouli: see the subscribed query0 and query1 in par. [0025], to the data sub-streams, e.g., “splitting such streams into multiple inputs””, par. [0042])
Regarding claim 3, Schindlauer and Chandramouli teach: “wherein at least one of the first multi-output query or the second multi-output query is automatically received by the computing device based on user preferences learned from user interaction with a local computing device.” (Schindlauer: in Fig. 2, the queries is automatically received by the query engine; and Chandramouli: figs. 1-2: user inputs/selects/interacts via API/GUI with the user’s local device(s))
Regarding claim 4, Schindlauer teaches: “wherein the second multi-output query comprises a second request to subscribe to the at least one data sub-stream.” (Fig. 2, element 222; and par. [0032], wherein the implementing algorithm is the same as to the first request of the first multi-output query)
Regarding claim 6, Chandramouli teaches: “receiving a plurality of multi-output queries from a plurality of users, wherein the computing device associates each of the plurality of multi-output queries with one or more of the plurality of users.” (see figs. 1-2, via receiving plurality of queries from a plurality of users via the computing devices, and pars. [0025] and [0028] “DSMS provides a management application program interface (API) for users to submit queries…”)
Claim 16 is rejected in the same analysis of above claim 1. Furthermore, Schindlauer and Chandramouli teach: “displaying, through the user interface, data responsive to at least one of the first or the second multi-output queries.” (Schindlauer: Fig. 3, the query template embedded user interface, and par. [0017]; and Chandramouli: figs. 1-2 and par. [0028], e.g., “API” for user to submit queries and display data)
Claims 9-12, 17-18 are rejected in the analysis of above claims 1-4; and therefore, the claims are rejected on that basis in the same rationale.
Regarding claim 19, Schindlauer and Chandramouli teach: “graphically displaying, by the user interface, the plurality of nodes.” (Schindlauer: Fig. 3 as explained above; and Chandramouli: figs. 1-2 and par. [0028]: via API/GUI for graphically displaying the plurality of nodes/resources)

Claims 5, 7-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schindlaue, Chan and Chandramouli, and further in view of Alves et al., US Pub. No. 20150363464 (hereinafter as “Alves”).
Regarding claim 27Attorney Docket No. 14917.2645US015, the claim is rejected by the same reasons set forth above to claim 1. Furthermore, Schindlauer, Chan and Chandramouli teaches: “receiving a plurality of multi-output queries from a plurality of users,” (Chandramouli: see figs. 1-2: plurality users submit/input the queries, par. [0028]: “DSMS provides a management application program interface (API) for users to submit queries”)
However, Schindlauer, Chan, and Chandramouli do not explicitly teach the limitation: “wherein the computing device automatically determines which of the plurality of users is accessing the computing device,” and “provides a data output corresponding to that user's multi- output query.”
In the same field of endeavor (i.e., data processing), Alves teaches: “wherein the computing device automatically determines which of the plurality of users is accessing the computing device,” (Figs. 4-6, based on identified stream associated to user(s) 104, the computing device 106 automatically determines whom accesses the computing device) and “provides a data output corresponding to that user's multi- output query.” (Fig. 4 see step 7, e.g., “provide query results" to user(s) 102).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Alves would have provided Schindlauer, Chan and Chandramouli with the above indicated limitations for the benefit Figs. 1 and 4; and pars. [0033 and 63]).
Regarding claim 7, Alves teaches: “wherein the multi-output query generates a persistent data output that is stored on at least one server device.” (see Figs. 2, 4, 7-8 for the server device for store the persistent output/results)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Alves would have provided Schindlauer and Chandramouli with the above indicated limitations for performing the accessible data from users who input the plurality of multi-output queries to computing device.
Regarding claim 8, Chandramouli and Alves teach: "wherein at least some of the stored persistent data output is processed at the second node after receiving the second multi-output query, wherein the at least some of the stored persistent data output comprises the second data output." (Chandramouli: par. [0029] the output streams of such queries are “retained” locally or “upload” to the cloud; Alves: fig. 1, element 136: wherein “Memory” is used to store persistent data output; fig. 4)
Claims 13-15 are rejected in the analysis of above claims 5, 7-8; and therefore, the claims are rejected on that basis in the same rationale.
Regarding claim 30Attorney Docket No. 14917.2645US0120, Alves teaches: “filtering the data stream from a data provider” (pars. [0052, and 77] via “filter” algorithm, and [0063 and 67], in SQL clauses: Select..., Where... are embedded filter stream, and par. [0071] partition=splitting the data stream into buckets and/or sub-stream)
Response to Arguments
Referring to claim rejections under 35 U.S.C 103 to claims 1-20, Applicant’s arguments to the newly amended limitations in claim 1 (same as to claims 9 and 16)  filed on 10/12/2020 (Remarks, pages 8-10) have been fully considered, but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. 
Regarding claim 1, Applicant argued that Schindlauer and Chandramouli do not teach or suggest “wherein the data stream is responsive to the second multi-output query” (Remarks, pages 8-9). Examiner respectfully submits that Chandramouli technically teaches the data streams (e.g., location, and socialNetwork) are responsive to the received query0 and/or query1 (pars. [0025-26]); Thus, Chandramouli teaches the argued limitation “wherein the data stream is responsive to the second multi-output query”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169